Citation Nr: 0906223	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
October 1958.  The record also indicates that he subsequently 
served in the U.S. Navy Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

In February 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In May 2006, the Board remanded this matter to the RO for 
further attempts to verify the Veteran's claimed stressors 
and to verify the dates he served with the U.S. Navy 
Reserves.  After accomplishing the requested actions to the 
extent possible, the RO continued the denial of the claim (as 
reflected in the November 2008 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
further appellate consideration.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran is not currently diagnosed with PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
were not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2002 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim of 
entitlement to service connection for PTSD.  This letter also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.   In addition, the Veteran was informed 
of how VA determines the disability rating and effective date 
should his claim be granted in a May 2006 letter.  However, 
this portion of the duty to notify was satisfied subsequent 
to the initial AOJ decision.  The Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the  been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in November 
2008 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  For the reasons stated above, it is 
not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service medical records, service personnel records and VA 
treatment records.  The Veteran submitted a private medical 
record dated in February 2006 and a buddy statement.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, including a PTSD 
questionnaire.  The Board has carefully reviewed such 
statements and it concludes that he has not identified 
further available evidence not already of record.  

The Veteran reported that one of his alleged stressors 
occurred while he was on active duty with the U.S. Navy 
Reserve in 1967.  The RO was unable to verify the Veteran's 
reserve service between 1962 and 1998.  The RO made efforts 
to obtain the Veteran's personnel records and verify his 
service and contacted the National Personal Records 
Administration and the Navy Personnel Office.  The RO sent a 
letter to the Veteran notifying him that the RO was unable to 
verify his reserve service and reported the steps taken to 
verify his service.  The RO requested the Veteran to notify 
the RO of any alternative sources where the RO may locate the 
personnel records and verify his service.  The RO sent a 
request to U. S. Army & Joint Services Records Research 
Center (JSRRC) and received a reply in October 2008 that it 
was unable to locate the records identified in the request 
and the records either do not exist or are not located at 
National Personnel Records Center (NPRC).  Thus, the Board 
concludes that VA has adequately assisted the Veteran in 
attempting to verify his Naval Reserve service.  

VA has also attempted to verify the Veteran's claimed in-
service stressors.   In this regard, the claims file shows 
that the RO contacted JSSRC in February 2004 and May 2006.  
The response from JSRRC in December 2004 reported that they 
were unable to document the aircraft incident described by 
the Veteran and that in order to provide a further search the 
Veteran needed to provide additional information, including 
the most specific date possible, full names of casualties and 
unit designations to squadron.  JSRRC replied to the May 2006 
request in January 2008 stating that the only information 
that they could locate regarding the Veteran's stressor was a 
reference only, without details, mentioned in March 1966 that 
the records of the airplane were not retained due to no 
fatalities or damage having occurred.  JSRRC noted that they 
had researched all available documentation at the Naval 
Historic Center, Aviation History Branch for information 
pertaining to the alleged stressor of landing due to engine 
problems.  Therefore, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
verifying his claimed in-service stressors.

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his claim; however, an 
examination is not warranted in this case because there is 
sufficient evidence to decide the Veteran's claims.  See 38 
C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
medical evidence of record does not show a current disability 
of PTSD.  In light of the absence of any evidence of a 
current disability, VA is not required to provide the Veteran 
with a VA examination in conjunction with his claim.

Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for entitlement to service 
connection disability for PTSD in August 2001.  The Veteran 
contends that he currently suffers from PTSD as a result of 
incidents that occurred while he was on active duty in the 
reserves when the airplane he was on had apparent engine 
problems and had to make an emergency landing at an airfield 
in Cozumel, Mexico in 1967.  He also reported that a plane he 
was supposed to be on with his squadron crashed in 1958 
killing everyone on board the plane.  The third stressor the 
veteran report was that while he was on a routine air flight 
in April 1957 the plane wondered to the edge of Chinese 
airspace and he saw Chinese airplanes that were ready to 
shoot the plane down if they got any closer.  The RO denied 
service connection for PTSD.  The Veteran appeals this 
decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

A review of the Veteran's VA treatment records from April 
2000 to May 2004 shows that the Veteran did not seek 
treatment for a psychiatric disorder.  However, the Veteran's 
claims file contains a private medical record from the Eugene 
Veteran Center PTSD Readjustment Program.  A licensed 
professional counselor noted that the Veteran's reported 
military stressors were sufficient to cause or exacerbate 
PTSD with symptoms that meet the criteria under B Cluster, C 
Cluster and D Cluster of DSM-IV.  The counselor also noted 
that the PTSD disturbance has been longer than one month.  
She provided a DSM-IV diagnosis of generalized anxiety 
disorder and rule out post-traumatic stress disorder, 
chronic.  The diagnosis of rule out PTSD included in the 
February 2006 private medical record is not diagnoses of the 
claimed disorder.  The use of the term "rule out" indicates 
that further examination of the Veteran is needed before the 
counselor could provide a diagnosis of PTSD.  This is a 
preliminary finding and it does not equate to an actual 
diagnosis of PTSD.  The Court has held that medical opinions 
expressed in speculative terms cannot establish a plausible 
claim and that service connection may not be based on resort 
to speculation or remote possibility.  See 38 C.F.R. § 3.102; 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).  There is no other medical 
evidence of record that provides a diagnosis of PTSD.

The only evidence supporting a finding of a current diagnosis 
of PTSD is the lay statements from the Veteran.  Lay persons 
can provide an eyewitness account of a veteran's visible 
symptoms.  See Caldwell, 1 Vet. App. at 469.  However, lay 
assertions regarding medical matters such as the specific 
diagnosis of PTSD have no probative value because lay persons 
are not competent to offer medical opinions as to specific 
diagnoses that require special knowledge.  Espiritu, 2 Vet. 
App. at 494-95.  Accordingly, the lay evidence offered by the 
Veteran is not competent medical evidence.  

A Veteran must first have a disability in order to be 
considered for service connection.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of competent medical evidence of the claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  As the evidence of record does not show a 
diagnosis of PTSD by a competent mental health professional, 
the Board finds that the preponderance of the evidence weighs 
against the Veteran's claim.  Thus, service connection for 
PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

	


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


